      Case 2:21-cv-01562-KJM-AC Document 3 Filed 09/07/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW BARRAZA,                                  No. 2:21-cv-01562 KJM AC PS
12                       Plaintiff,
13           v.                                         ORDER
14    PRODUCTION FRAMING, INC., et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. The matter was accordingly referred to the

18   undersigned by E.D. Cal. 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

19   pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

20   § 1915(a)(1). The motion to proceed IFP will therefore be granted.

21                                             I. SCREENING

22          The federal IFP statute requires federal courts to dismiss a case if the action is legally

23   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

25   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

26   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).

27   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-

28   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
                                                        1
      Case 2:21-cv-01562-KJM-AC Document 3 Filed 09/07/21 Page 2 of 7


 1           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 2   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 3   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 4   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 5   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 6   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
 7   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
 8   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
11   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
12   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
13   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
14   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
15   denied, 564 U.S. 1037 (2011).
16           The court applies the same rules of construction in determining whether the complaint
17   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
18   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
19   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
20   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
21   (1972). However, the court need not accept as true conclusory allegations, unreasonable
22   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
23   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
24   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
25   556 U.S. 662, 678 (2009).
26           To state a claim on which relief may be granted, the plaintiff must allege enough facts “to
27   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has
28   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
                                                          2
      Case 2:21-cv-01562-KJM-AC Document 3 Filed 09/07/21 Page 3 of 7


 1   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
 2   678. A pro se litigant is entitled to notice of the deficiencies in the complaint and an opportunity
 3   to amend, unless the complaint’s deficiencies could not be cured by amendment. See Noll v.
 4   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in
 5   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
 6           A. The Complaint
 7           Plaintiff sues his former employer, Production Framing Inc., and individuals Doyle
 8   Hendrick, Jose Hernandez, and Scott Bergst. ECF No. 1 at 2. Plaintiff checks the box on the
 9   form complaint indicating that the basis for his lawsuit is Title VII of the Civil Rights Act of 1965
10   and the Americans with Disabilities Act of 1990. ECF No. 1 at 4. Under “other federal law”
11   plaintiff writes “discrimination retaliation.” Id. When prompted to identify the discriminatory
12   conduct at issue, plaintiff listed termination of employment, failure to promote, failure to
13   accommodate his disability, unequal terms and conditions of employment, and retaliation. Id. at
14   5. The discriminatory acts took place July 15, 2019. Id. Plaintiff alleges he was discriminated
15   against based on his race, color, national origin, and disability, though he does not identify what
16   his race, color, national origin, or disability are. Id.
17           The body of plaintiff’s complaint states that he was terminated from employment based on
18   his disability and in retaliation for requesting a reasonable accommodation on or about July 15,
19   2019. Id. at 6. Plaintiff states he provided a medical note to his employer releasing him to return
20   to work, but he did not receive a response. Id. On August 6, 2019, plaintiff was told he was
21   terminated because he did not sign a waiver that was part of his employment packet, but he was
22   not informed of the document upon his hiring. Id. Plaintiff alleges his termination was pretext
23   for discrimination in retaliation for requesting an employment accommodation. Id. Plaintiff also
24   believes it was pretext for retaliation for reporting racial harassment to his supervisor, Jose
25   Hernandez. Id. Plaintiff seeks one million dollars in damages. Id. at 8.
26           B. Analysis
27           Plaintiff’s complaint, as drafted, does not provide enough information for the court to
28   determine whether plaintiff can state a claim upon which relief can be granted.
                                                          3
      Case 2:21-cv-01562-KJM-AC Document 3 Filed 09/07/21 Page 4 of 7


 1          To establish a prima facie case of discrimination under Title VII, the plaintiff must show:
 2   “(1) he is a member of a protected class; (2) he was qualified for his position; (3) he experienced
 3   an adverse employment action; and (4) similarly situated individuals outside his protected class
 4   were treated more favorably, or other circumstances surrounding the adverse employment action
 5   give rise to an inference of discrimination.” Bodett v. CoxCom, Inc., 366 F.3d 736, 743 (9th
 6   Cir.2004). “Title VII prohibits both intentional discrimination (known as ‘disparate treatment’)
 7   as well as, in some cases, practices that are not intended to discriminate but in fact have a
 8   disproportionately adverse effect on minorities (known as ‘disparate impact’).” Ricci v.
 9   DeStefano, 557 U.S. 557, 577, (2009). “Proof of discriminatory motive is critical [in disparate
10   treatment cases], although it can in some situations be inferred from the mere fact of differences
11   in treatment.” Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 335 n. 15, 97 S.Ct. 1843,
12   52 L.Ed.2d 396 (1977).
13          Here, plaintiff has not established that he is a member of a protected class under Title VII.
14   He alleges racial and national origin discrimination but does not identify his race or national
15   origin. Nor does he list any facts indicating he was qualified for his position, that his employment
16   termination was related to any protected-class status, or that similarly situated individuals outside
17   his protected class status were treated more favorably. Plaintiff’s conclusory statements and
18   speculation are not enough. He must provide specific facts to establish that he can state a Title
19   VII discrimination claim.
20          As to plaintiff’s retaliation claim, plaintiff specifies retaliation was due to his request for
21   disability accommodations, but he does not allege enough facts to state a claim. The Ninth
22   Circuit has recognized that the framework used to analyze Title VII retaliation claims applies
23   equally to the ADA. Barnett v. U.S. Air, Inc., 228 F.3d 1105, 1121 (9th Cir.2000) (adopting Title
24   VII analysis for the ADA), overruled on other grounds, 535 U.S. 391 (2002). To establish a
25   prima facie case of retaliation under this framework, a plaintiff must demonstrate: (1) that he
26   engaged in a protected activity, (2) that he was thereafter subjected to adverse employment
27   action, and (3) that a causal link exists between the protected activity and the adverse
28   employment action. Id. To establish an adverse employment action, “a plaintiff must show that a
                                                         4
       Case 2:21-cv-01562-KJM-AC Document 3 Filed 09/07/21 Page 5 of 7


 1   reasonable employee would have found the challenged action materially adverse, which in this
 2   context means it well might have dissuaded a reasonable worker from making or supporting a
 3   charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)
 4   (quotations omitted). A causal link can be shown by direct evidence or inferred from
 5   circumstantial evidence such as closeness in time between the protected activity and the
 6   employment decision and whether the employer knew that the employee engaged in protected
 7   activities. Yartzoff v. Thomas, 809 F.2d 1371, 1376 (9th Cir.1987). The complaint must state
 8   enough facts to establish a prima facie retaliation case under the ADA.
 9          Finally, plaintiff does not make any allegations related to the individual defendants.
10   Because of this, he cannot state any legal claim against them.
11                                  II. AMENDING THE COMPLAINT
12          If plaintiff chooses to amend the complaint, the amended complaint must allege facts
13   establishing the existence of federal jurisdiction. In addition, it must contain a short and plain
14   statement of plaintiff’s claims. The allegations of the complaint must be set forth in sequentially
15   numbered paragraphs, with each paragraph number being one greater than the one before, each
16   paragraph having its own number, and no paragraph number being repeated anywhere in the
17   complaint. Each paragraph should be limited “to a single set of circumstances” where
18   possible. Rule 10(b). As noted above, forms are available to help plaintiffs organize their
19   complaint in the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor
20   (Rm. 4-200), Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
21          Plaintiff must avoid excessive repetition of the same allegations. Plaintiff must avoid
22   narrative and storytelling. That is, the complaint should not include every detail of what
23   happened, nor recount the details of conversations (unless necessary to establish the claim), nor
24   give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint should
25   contain only those facts needed to show how the defendant legally wronged the plaintiff. The
26   complaint must include enough factual allegations to state a claim for each cause of action
27   alleged.
28   ////
                                                        5
       Case 2:21-cv-01562-KJM-AC Document 3 Filed 09/07/21 Page 6 of 7


 1          The amended complaint must not force the court and the defendants to guess at what is
 2   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
 3   (affirming dismissal of a complaint where the district court was “literally guessing as to what
 4   facts support the legal claims being asserted against certain defendants”). The amended
 5   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
 6   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
 7   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
 8   what.” Id. at 1179.
 9          Also, the amended complaint must not refer to a prior pleading in order to make plaintiff’s
10   amended complaint complete. An amended complaint must be complete in itself without
11   reference to any prior pleading. Local Rule 220. This is because, as a general rule, an amended
12   complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
13   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
14   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
15   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
16   original complaint, each claim and the involvement of each defendant must be sufficiently
17   alleged.
18                               III. PRO SE PLAINTIFF’S SUMMARY
19          It is not clear that this case can proceed. The facts you have put in your complaint are not
20   enough to make any of the legal claims you have listed. Because of this, the complaint will not
21   be served on defendants. Your lawsuit cannot proceed unless you fix the problems with your
22   complaint.
23          You are being given 30 days to submit an amended complaint. If you submit an amended
24   complaint, it needs to explain in simple terms what laws or legal rights of yours were violated, by
25   whom and how, and how those violations impacted you. You need to include enough facts to
26   show that you can support your legal claims. If you do not submit an amended complaint by the
27   deadline, the undersigned will recommend that the case be dismissed.
28   ////
                                                       6
      Case 2:21-cv-01562-KJM-AC Document 3 Filed 09/07/21 Page 7 of 7


 1                                         IV. CONCLUSION
 2         Accordingly, IT IS HEREBY ORDERED that:
 3      1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
 4      2. Plaintiff shall have 30 days from the date of this order to file an amended complaint that
 5         complies with the instructions given above. If plaintiff fails to timely comply with this
 6         order, the undersigned may recommend that this action be dismissed.
 7   DATED: September 7, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
